 
Exhibit 10.3


AMENDMENT TO
CONSULTING AGREEMENT
DATED MAY 8, 2009
 
Pursuant to a consulting agreement dated May 8, 2009 (the “Agreement”) between
Clear Skies Solar, Inc. (the “Company”) and Barry Honig (the “Consultant”), the
Company is engaging the Consultant to provide certain Services in consideration
for 4,000,000 Consulting Shares.  Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to them in the Agreement.


WHEREAS, the parties wish to amend the Agreement so that the Company is
obligated to file on a Form S-8 only 2,500,000 of the Consulting Shares.


NOW THEREFORE, in consideration of the premises, the mutual agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the undersigned agree as follows:


1.  
The Company wishes to amend and restate Paragraph 5 of the Agreement as follows:



“5.                 Registration Rights


 a.            Promptly following the filing by the Company of their Annual
Report on Form 10-K for the year ended December 31, 2008, but in no event
greater than 15 days thereafter, the Company shall file a registration statement
on Form S-8 under the Securities Act of 1933, as amended (the “Securities Act”),
which registration statement shall include two million five hundred thousand
(2,500,000) shares (the “Registrable Shares”) of the Consulting Shares (the
“Registration Statement”).
 
b.           As a condition to the inclusion of his Registrable Shares,
Consultant shall furnish to the Company such information regarding Consultant
and his affiliates and the distribution proposed by Consultant as the Company
may request in writing or as shall be required in connection with any
registration, qualification or compliance referred to in this Agreement.
 
c.           Consultant hereby covenants with the Company not to make any sale
of the Registrable Shares without effectively causing the prospectus delivery
requirements under the Securities Act to be satisfied.
 
d.           Consultant acknowledges and agrees that the Registrable Shares sold
pursuant to the Registration Statement are not transferable on the books of the
Company unless the stock certificate submitted to the transfer agent evidencing
such Registrable Shares is accompanied by a certificate reasonably satisfactory
to the Company to the effect that (x) the Registrable Shares have been sold in
accordance with such Registration Statement and (y) the requirement of
delivering a current Prospectus has been satisfied.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
e.           Consultant shall not take any action with respect to any
distribution deemed to be made pursuant to such Registration Statement, which
would constitute a violation of Regulation M under the Securities Exchange Act
of 1934, as amended, or any other applicable rule, regulation or law.”
 
2.           Except as modified and amended herein, all of the terms and
conditions of the
Agreement shall remain in full force and effect.


3.   This Amendment may be executed in one or more counterparts, each of which
shall, for all purposes, be deemed an original and all of such counterparts,
taken together, shall constitute one and the same Amendment.


4.   This Amendment and the rights of the parties hereto shall be interpreted in
accordance with the laws of the State of New York, without giving effect to
principles of conflict of laws.




IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.
 

   
Clear Skies Solar, Inc.
           
/s/ Barry Honig
  By:
/s/ Ezra Green
 
Barry Honig
   
Name: Ezra Green
 
 
   
Title: Chief Executive Officer
 

 
 
Address for Notice:
   
Address for Notice:
           
Barry Honig
   
Ezra Green, Chief Executive Officer
 
595 S. Federal Hwy.
   
Clear Skies Solar, Inc.
 
Suite 600
   
200 Old Country Road, Suite 610
 
Boca Raton, FL 33432
   
Mineola, NY 11501
 

 
 
- 2 -

--------------------------------------------------------------------------------

 
 